Citation Nr: 0209193	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  93-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple physical 
disabilities including a skin rash with blisters on his feet, 
kidney disability including kidney stones, a prostate 
condition including prostate cancer, enlarged lymph nodes in 
the back, appendicitis, hernia, sinusitis, emphysema, a 
circulation disorder of the lower extremities, 
gastrointestinal disorders including gallbladder disease and 
removal, cancer of the gallbladder, leukemia, colon cancer 
and pancreatic cancer, all claimed due to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  His decorations include the Combat 
Infantryman Badge.  He is also entitled to wear the Army 
Occupation Ribbon for Japan.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In December 1995 the Board remanded the case to 
the RO, and in April 1998 the veteran and his representative 
appeared at a personal hearing held before a Hearing Officer 
at the RO.  In November 1998, the Board again remanded the 
case to the RO, and following the requested development, the 
RO continued its denial of the claimed benefits.  In a 
decision dated in March 2000, the Board denied the benefits 
sought on appeal.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the Office of 
General counsel for VA, which represents the Secretary of VA 
in cases that are appealed to the Court, filed a motion 
requesting that the Court vacate the Board's decision for 
determination of whether VA's development of the case meets 
the statutory requirements regarding notice to claimants of 
required information and evidence and the duty to assist 
claimants in light of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  In 
an order dated in July 2001, the Court vacated the Board's 
March 2000 decision and remanded the matter for 
readjudication by the Board under the VCAA and other 
applicable laws and regulations.  

The veteran has been rated permanently and totally disabled 
for pension purposes since March 1972 primarily on the basis 
of diagnosed schizophrenia.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  It is not shown that the veteran has been diagnosed with 
any form of cancer, including leukemia, cancer of the 
gallbladder, colon cancer, prostate cancer or pancreatic 
cancer.

3.  The evidence does not demonstrate that any of the 
veteran's claimed physical disabilities, including a skin 
rash with blisters on his feet, kidney disability including 
kidney stones, a prostate condition, enlarged lymph nodes in 
the back, appendicitis, hernia, sinusitis, emphysema, a 
circulation disorder of the lower extremities, and 
gastrointestinal disorders including gallbladder disease and 
removal, was present in service or etiologically related to 
service.  

CONCLUSION OF LAW

The veteran's claimed disabilities, a skin rash with blisters 
on his feet, kidney disability including kidney stones, a 
prostate condition including prostate cancer, enlarged lymph 
nodes in the back, appendicitis, hernia, sinusitis, 
emphysema, a circulation disorder of the lower extremities, 
gastrointestinal disorders including gallbladder disease and 
removal, cancer of the gallbladder, leukemia, colon cancer 
and pancreatic cancer, were not incurred in or aggravated by 
active service and may not be presumed, on any basis, to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2001); 67 Fed. Reg. 3612-3616 
(2002) (to be codified at 38 C.F.R. § 3.309(d)(2)(xvii)-
)(xxi)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

In its July 2001 order, the Court vacated the Board's March 
2000 decision and remanded the case to the Board to provide 
the Board with an opportunity to revisit the veteran's claims 
in light of the VCAA.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) (when the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).  The Board 
notes in passing that the Court's July 2001 order noted no 
specific defects in the Board's March 2000 decision.  The 
only basis for remand stated was consideration regarding the 
application of the VCAA.

The VCAA

In section 4 of the VCAA, Congress amended section 5107 of 
Title 38, United States Code, by deleting the concept of a 
"well-grounded claim" previously contained in that section, 
while retaining the claimant's responsibility to present and 
support a claim for benefits.  In addition, in section 3(a) 
of the VCAA, Congress amended sections 5102 and 5103 of Title 
38, United States Code, and added section 5103A, establishing 
new duties for VA in the claims development and adjudication 
process.  VA now has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  VA also has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The Board must make a determination as to the applicability 
of the various provision of the VCAA to a particular claim.  
See the Court's July 2001 Order; see also Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment).  

It was section 4 of the VCAA that eliminated the previous 
requirement in 38 U.S.C.A. § 5107 (West 1991) that a 
veteran's be well-grounded as a threshold mater.  Section 7 
of the VCAA gives retroactive effect to the elimination of 
the well-grounded claim requirement by making the statutory 
change in section 4 applicable to any claim that was not 
final as of the date of enactment of the VCAA.  As the 
veteran's claims were filed before the date of enactment of 
VCAA, the revised version of 38 U.S.C.A. § 5107 may be 
applied to the veteran's claims.  Since the revised version 
of 38 U.S.C.A. § 5107 eliminates the "gatekeeping" function 
in the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that 
38 U.S.C.A. § 5107 as currently in effect is more favorable 
to the veteran, and the Board will adjudicate the claims 
without regard to whether they are well-grounded.  See 
Karnas, 1 Vet. App. at 312-13.  

In a November 2000 memorandum, the VA General Counsel 
discussed the effective date provisions of the VCAA and 
concluded that the provisions of Title 38 created or amended 
by the VCCA other than section 5107, to include the duty to 
assist provisions of 38 U.S.C. § 5103A, also apply to claims 
pending on the date of the enactment of the VCAA.  In August 
2001, VA's Veterans Benefits Administration issued 
regulations to implement the VCAA .  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
became effective November 9, 2000, except for the amendment 
of 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In its discussion of the scope and applicability of 
the regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  VA went on to state that it would apply 
the new regulations to any claim pending but not decided by 
VA as of November 9, 2000.  

In April 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  In Dyment, the Federal 
Circuit held that only section 4 of the VCAA, which 
eliminated the well-grounded claim requirement, is to be 
considered retroactive to claims pending at the time of the 
VCAA's enactment.  The Federal Circuit concluded that the 
notice and duty to assist provisions of the VCAA were not 
intended to be given retroactive effect and are applicable 
only to claims still under consideration by VA at the time of 
the VCAA's enactment and to claims filed after the VCAA's 
enactment.  More recently, in May 2002, in a case where a 
proceeding was complete before VA, but which was on appeal at 
the time the VCAA was enacted, the Federal Circuit held that 
the case should not be remanded to the Court of Appeals for 
Veterans Claims (or, in turn, to the Board) for further 
proceedings under the notice and duty to assist provisions of 
the VCAA.  Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  The Federal Circuit concluded that the notice and 
duty to assist provisions of the VCAA do not apply 
retroactively to require that proceedings that were complete 
before the Department of Veterans Affairs and were on appeal 
to the Court of Appeals for Veterans Claims or the United 
States Court of Appeals for the Federal Circuit be remanded 
for readjudication under the new statute.  Id.  

(i.)  Standard of review

As discussed above, the concept of a (not) well-grounded 
claim, which had been relied upon previously by the Board in 
evaluating the issues on appeal, has been eliminated.  The 
current standard of review for all claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001) as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in its discussion of the 
merits of the veteran's claims below.  

(ii.)  Notice and duty to assist

It is the judgment of the Board that VA has fulfilled its 
duty to assist the veteran in the development of his claim 
and has notified him of evidence necessary to substantiate 
his claim.  Review of the record shows that at the April 1998 
hearing, the Hearing Officer explained to the veteran that he 
needed evidence of a diagnosis of the claimed disabilities 
and evidence that a medical professional had related the 
claimed disabilities to radiation exposure.  In addition, in 
a letter dated in November 1998, the RO requested that the 
veteran submit competent medical evidence, rather than his 
own personal opinion, establishing that he suffered from any 
form of cancer.  He was also requested to identify physicians 
and hospitals where he had received treatment and was 
provided with release forms so that VA could obtain any 
records he identified.  The RO then proceeded to obtain all 
available medical records identified by the veteran, and in 
that pursuit requested additional information from the 
veteran.  In its November 1999 supplemental statement of the 
case (SSOC), the RO informed the veteran of the law and 
regulations pertinent to service connection for disabilities 
claimed due to exposure to ionizing radiation.  In addition, 
in that SSOC the RO outlined all the evidence in the 
veteran's claims file considered in the adjudication of his 
claims; that evidence includes available service medical 
records, VA examination reports, VA outpatient records, VA 
hospital summaries, and records from many private physicians 
and hospitals.  

Although the Court vacated and remanded the Board's March 
2000 decision, the Board's prior discussion remains a matter 
of record and was provided to the veteran.  Examination of 
the now-vacated Board decision reveals that the Board 
articulated the relevant law and regulations and discussed 
the legal provisions in the context of the evidence then of 
record.  The Hearing Officer's statements, letters from the 
RO, the November 1999 SSOC and the Board's March 2000 
decision provided the veteran with extensive advisement of 
the information and evidence needed to substantiate his 
claims.  These documents demonstrate compliance with VA's 
notification requirements to the extent required by law.  The 
Board additionally notes that the veteran's representative 
has recently presented arguments on the veteran's behalf and 
the veteran has submitted additional medical evidence, which 
he believes supports his claims.  

The Board observes that it is possible that complete service 
medical records may not be available.  In this regard, the 
record includes only the report of the veteran's service 
induction examination, a record of having been seen at a 
dispensary in December 1944 because of a contusion of his 
right knee, and the report of his September 1946 separation 
examination.  That report indicates that the veteran reported 
that he had malaria in the Philippines in January 1946, but 
there is no record in the files showing treatment of 
diagnosis of malaria.  Service connection was granted for 
malaria in a rating decision dated in December 1946.  When 
service records were requested by the RO in conjunction with 
another service connection claim filed in 1954, the service 
department reported that all available service medical 
records had previously be provided to the RO.  There is no 
indication that complete service medical exist for the 
veteran.  In any event, as discussed in greater detail bellow 
it does not appear that such records are pertinent to the 
issue under consideration by the Board.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  The Board believes it is not, because there is 
no evidence of any claimed disability until a number of years 
after service discharge, no evidence that the veteran has a 
presumptive disease listed under 38 C.F.R. § 3.309, no 
medical evidence that the veteran has any cancer, and no 
medical evidence linking any claimed disability to the 
veteran's claimed radiation exposure or any other incident of 
service.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (VA's duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim).

On the basis of the foregoing, the Board is satisfied that 
all relevant facts have been properly developed pursuant to 
the VA's statutory duty to assist the veteran in the 
development of his claims.  

Analysis

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may granted on a presumptive basis for specified 
chronic diseases, including leukemia and malignant tumors, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  In addition, service connection may be granted for 
disease that is diagnosed at any time after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection presupposes a diagnosis of a current 
disease.  See Gillian v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.  Third, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease. 

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d); 67 
Fed. Reg. 3612-3616 (2002) (to be codified at 38 C.F.R. 
§ 3.309(d)(2)(xvii)-)(xxi)) (adds cancers of the bone, brain, 
colon, lung, and ovary to the list of diseases that may be 
presumptively service connected effective March 26, 2002).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  The procedural advantages 
prescribed in 38 C.F.R. § 3.311 will also apply to any other 
claimed condition provided that the veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

The service medical records are negative for complaints of 
findings referable to the multiple physical disabilities for 
which the veteran now claims service connection. These 
disabilities include a skin rash with blisters on his feet, 
kidney disability including kidney stones, a prostate 
condition including prostate cancer, enlarged lymph nodes in 
the back, appendicitis, hernia, sinusitis, emphysema, a 
circulation disorder of the lower extremities, 
gastrointestinal disorders including gallbladder disease and 
removal, cancer of the gallbladder, leukemia, colon cancer 
and pancreatic cancer.  

The record shows that the veteran's currently diagnosed 
physical disabilities were not present until a number of 
years following his separation from service.  His separation 
examination in September 1946 was negative for any pertinent 
complaints or findings, and the earliest evidence of any 
organic disability for which service connection is now 
claimed is not shown until May 1954.  It was then that the 
veteran was admitted to a VA hospital for a complaint of 
cramping suprapubic pain and gave a history of having been 
treated for kidney trouble with sulfa drugs a year 
previously.  The diagnosis on discharge from the hospital in 
June 1954 was bifurcation of the renal pelvis, which was felt 
to be a congenital malformation of the kidneys.  The disorder 
was not then, nor has it since been attributed to service or 
to any incident of service origin.  

The veteran maintains, however, that his current multiple 
physical disabilities, including his kidney disability, are 
the long-term residuals of his exposure to ionizing radiation 
while performing occupation duties in Hiroshima, Japan, in 
1945 or early 1946.  On a radiation exposure examination for 
VA in May 1989, the veteran claimed that he was part of the 
occupation forces at Hiroshima.  He reported at that time 
that he was in a troop train that passed through Hiroshima 
with about a one-hour stop.  Although the veteran served in 
the Asiatic- Pacific Theater of operations and is authorized 
to wear the Army Occupation Ribbon for Japan, the record does 
not show that the veteran's service involved occupation 
duties in Hiroshima or Nagasaki, Japan, between August 6, 
1945, and July 1, 1946, as that term is defined in 38 C.F.R. 
§ 3.309(d)(3)(vi).  In any event, the Board need not make a 
finding in this regard because even if the veteran had 
participated in a "radiation-risk activity" under 38 C.F.R. § 
3.309(d), presumptive service connection on a radiation basis 
is unavailable.  This is because he does not have any of the 
diseases listed in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) as entitled to presumptive service connection on a 
radiation basis.  There is, therefore, no legal entitlement 
to service connection for the claimed disabilities on a 
presumptive radiation basis under controlling law.  See 
Hardin v. West, 11 Vet. App. 74, 78 (1998); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

The Board notes that cancer is a considered a "radiogenic 
disease" under the provisions of 38 C.F.R. § 3.311(b)(2), 
while cancer of the gallbladder, leukemia and colon cancer 
are also listed diseases under 38 C.F.R. § 3.309(d) and 67 
Fed. Reg. 3612-3616 (2002) (to be codified at 38 C.F.R. 
§ 3.309(d)(2)(xvii)-)(xxi)).  The evidence of record, 
however, does not confirm that the veteran has any form of 
cancer.  Although the record shows that he had gallbladder 
problems resulting in removal of his gallbladder, cancer of 
the gallbladder was not confirmed on pathological examination 
of the tissue.  The impression in the surgical pathology 
report dated in February 1990 was gallbladder, 
cholecystectomy - chronic calculous cholecystitis, with 
cholesterolosis and with adenomyomatous hamartoma of the 
gallbladder fundus.  However, an adenomyomatous hamartoma is 
a benign growth. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
28, 731 (28th ed. 1994).  The report indicates that a 
hyperplastic lymph node was found in the region of the cystic 
duct and exhibited lipophagocytosis, but there is no 
indication in any of the medical reports that this was 
evidence of a malignancy.  Further, though the evidence shows 
that veteran has been treated for prostate problems, 
gastrointestinal problems, cardiovascular problems and many 
other medical problems, there is no evidence that the veteran 
has been diagnosed as having prostate cancer, pancreatic 
cancer, colon cancer or leukemia.  

Indeed, despite an extensive record that includes numerous 
reports of treatment by VA and private physicians, there is 
no evidence that the veteran has, or has ever had, a 
"radiogenic disease" as defined in 38 C.F.R. § 3.311(b)(2).  
Even if his presence at Hiroshima during the occupation of 
Japan is conceded under 38 C.F.R. § 3.311(a)(4)(i), the 
veteran has failed to cite or submit competent scientific or 
medical evidence that any of his claimed physical 
disabilities is a radiogenic disease.  38 C.F.R. § 
3.311(b)(2),(4).  

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See 
Combee, 34 F.3d at 1043-1044.

In testimony before the Hearing Officer at the RO in April 
1998, the veteran indicated that he suffered from an 
unspecified form of cancer, and in later statements he 
alleged that he has various cancers including prostate 
cancer, pancreatic cancer, cancer of the gallbladder, 
leukemia and colon cancer.  He further testified that no 
physician or other medical professional had rendered an 
opinion relating any of his claimed disabilities to his 
military service or to his claimed radiation exposure in 
service.  He stated that no doctor had diagnosed any form of 
cancer, and even though advised to do so has produced no 
evidence the he now has, or has ever had, any form of cancer.  
At the hearing the veteran further testified that although he 
is not a doctor, it was his opinion that that his claimed 
disabilities must have been the result of his radiation 
exposure in service.  The veteran has not otherwise referred 
to any evidence to support this contention.  It is now well-
established that a veteran, as a layperson, is not qualified 
to render medical opinions regarding diagnoses or etiology of 
medical disorders, and this veteran's opinion to the effect 
that his claimed disabilities were caused by radiation 
exposure is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).

In short, because there is either no medical evidence of the 
claimed disability or no competent medical evidence that in-
service exposure to ionizing radiation directly caused any 
claimed disability, the Board finds that the preponderance of 
competent and probative evidence of record is against the 
veteran's claim of entitlement to service connection for a 
skin rash with blisters on his feet, kidney disability 
including kidney stones, a prostate condition including 
prostate cancer, enlarged lymph nodes in the back, 
appendicitis, hernia, sinusitis, emphysema, a circulation 
disorder of the lower extremities, gastrointestinal disorders 
including gallbladder disease and removal, cancer of the 
gallbladder, leukemia, colon cancer and pancreatic cancer.  
The benefit sought on appeal is accordingly denied.

					(CONTINUED ON NEXT PAGE)




ORDER

Service connection for multiple physical disabilities 
including a skin rash with blisters on his feet, kidney 
disability including kidney stones, a prostate condition 
including prostate cancer, enlarged lymph nodes in the back, 
appendicitis, hernia, sinusitis, emphysema, a circulation 
disorder of the lower extremities, gastrointestinal disorders 
including gallbladder disease and removal, cancer of the 
gallbladder, leukemia, colon cancer and pancreatic cancer, 
all claimed due to exposure to ionizing radiation, is denied. 


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

